DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant amended claims 21-23, 25, 26, 29-34, 36, 37, 39 and 40 in the Request for Continued Examination.  Claims 41-42 are newly added.  Claims 1-20, 24, 28, and 35 are cancelled.  Claims 21-23, 25-27, 29-34, and 36-42 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 21-23, 25-27, 29-34, and 36-42 filed on 02/02/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

	Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 02/02/2021 is/are considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 21, 23, 25, 32, 34, 36, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 10 of U.S. Patent No. 10,057,115 B2 in view of Rabel (US 2014/0222950 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate some of the claims in the application.
Instant Application 
Patent (US 10,057,115 B2)
21. A resource database server to support resource management on a mobile computing device, the resource database server comprising:

circuitry to:





25. The resource database server of claim 21, wherein the circuitry is further to analyze a historical activity pattern of a user of the mobile computing device stored on the resource database server to predict a future context of the mobile computing device.

23. The resource database server of claim 21, wherein the circuitry is further to predict the future location of the mobile computing device in response to the request.

access a request for resource information from the mobile computing device;
predict a future location of the mobile computing device based on first calendar data accessible at the mobile computing device and second calendar data accessible at a network location other than the mobile computing device and the resource database server;
determine the resource information based on the predicted future location in response to the the resource information to include data usable by the mobile computing device to connect to a resource at the predicted future location; and
send the  resource information to the mobile computing device.



a context analysis module to (i) identify a plurality of context domains associated with different roles of a user, (ii) receive a user selection of a subset of the plurality of context domains for analysis, (iii) detect an identifier of a geographic area in a user calendar associated with the mobile computing device and the selected subset of the context domains, (iv) analyze a historical user activity pattern associated with the geographic area to determine a location within the geographic area to determine a future context of the mobile computing device, (v) monitor a current context of the mobile computing device, (vi) and determine whether a location defined by the current context matches the location defined by the future context;

a communication module to (i) in response to the determination of the future context, send a request to a remote resource database server to request resource information associated with the location defined by the future context, wherein the request identifies the location and (ii) receive the requested resource information, wherein the requested resource information includes a driver associated with a resource 








a resource management module to configure, using the received resource information and in response to a determination that the location defined by the current context matches the location defined by the future context, the mobile computing device with the driver associated with the resource located at the location.
One or more non-transitory machine readable storage media comprising a plurality of instructions that, in response to being executed, cause a resource database server to:








36. The resource database server of claim 32, wherein the instructions further cause the resource database server to analyze a historical activity pattern of the mobile computing device to predict a future context of the mobile computing device.

34. The resource database server of claim 32, wherein the instructions cause the resource database server to predict the future location of the mobile computing device in response to the request.

access a request for resource information from the mobile computing device;
predict a future location of the mobile computing device based on first calendar data accessible at the mobile computing device and second calendar data accessible at a network location other than the mobile computing device and the resource database server;
determine the resource information based on the predicted location in response to the request, the resource information to include data usable by the mobile computing device to connect to a resource at the predicted future location and

send the resource information to the mobile computing device.
One or more non-transitory machine readable storage media comprising a plurality of instructions that in response to being executed result in a mobile computing device: 
identifying a plurality of context domains associated with different roles of a user;

receiving a user selection of a subset of the plurality of context domains for analysis;

determining, on the mobile computing device, a future context of the mobile computing device by detecting an identifier of a geographic area in a user calendar associated with the mobile computing device and the selected subset of the context domains, and analyzing a historical user activity pattern associated with the geographic area to determine the location within the geographic area;








sending, in response to determining the future context, a request from the mobile computing device to a remote resource database server to 

receiving, on the mobile computing device, the requested resource information, wherein the requested resource information includes a driver associated with a resource located at the location defined by the future context;

monitoring a current context of the mobile computing device;

determining whether a location defined by the current context matches the location defined by the future context; and

configuring, using the received resource information and in response to a determination that the location defined by the current context matches the location defined by the future context, the mobile computing device with a driver associated with the resource located at the location.



















receiving, by a resource database server, a request for resource information from the mobile computing device;
 a future location of the mobile computing device based on first calendar data accessible at the mobile computing device and second calendar data accessible at a network location other than the mobile computing device and the resource database server;
determining, by the resource database server, the resource information associated with a location defined by a future context of the mobile computing device in response to receiving the request, wherein the resource information includes information usable by the mobile computing device to connect to a display at the location defined by the future context; and
sending the requested resource information from the resource database server to the mobile computing device.

identifying, by the mobile computing device, a plurality of context domains associated with different roles of a user;

receiving, by the mobile computing device, a user selection of a subset of the plurality of context domains for analysis;

determining, on the mobile computing device, a future context of the mobile computing device by detecting an identifier of a geographic area in a user calendar associated with the mobile computing device and the selected subset of the context domains, and analyzing a historical user activity pattern associated with the geographic area to determine a location within the geographic area;

sending, in response to determining the future context, a request from the mobile computing device to a remote resource database server to resource information associated with the location defined by the future context, wherein the request identifies the location;

receiving, on the mobile computing device, the requested resource information, wherein the requested resource information includes a driver associated with a resource located at the location defined by the future context;

monitoring, on the mobile computing device, a current context of the mobile computing device;

determining, on the mobile computing device, whether a location defined by the current context matches the location defined by the future context; and

configuring, using the received resource information and in response to a determination that the location defined by the current context matches the location defined by the future context, the mobile computing device with the driver associated with the resource located at the location.


Regarding claims 21, 23, 25, 32, 34, 36, and 39, US patent US 10,057,115 B2, hereinafter “115” in view of US 2014/0222950 A1, hereinafter “950” discloses resource management in claims 21, 32, and 39 respectively.
	115 does not explicitly claim resource database server determine resource information associated with a location defined by a future context of the mobile computing device in response to receiving the request; and server analyzes a historical activity pattern of the user of the mobile computing device stored on the resource database server to predict the future context of the mobile computing device; however, 115 discloses a mobile computing device performs the said functions.
	950 discloses in page 4, [0054], for example, server identifies geographic data corresponding to a predicted location of a mobile device. 950 also discloses in page 4, [0053], lines 4-8 and page 5, [0065], for example, server predicts a future location of a mobile device by analyzing indicators of a future 
	Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the feature of 950 in the current application in order to load balancing the workload.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25-27, 32-34 and 36-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al. (US 2014/0132981 A1), hereinafter Song in view of Rabel (US 2014/0222950 A1), and further in view of Urasaki et al. (US 2006/0282272 A1), hereinafter Urasaki. 
Regarding claim 21, Song discloses 
A resource database server (remote print service provider server 57, FIG. 5) to support resource management on a mobile computing device (mobile end user 30, FIG. 5), the resource database server comprising:
	circuitry (remote print service provider server 57, FIG. 5) to:
	access a request (a printer location request/a print request) for resource information (printers) from the mobile computing device (the mobile device) (page 6, [0131], lines 1-2: the mobile device transmits a print request to the remote printing service provider; page 12, [0222], lines 5-6: the mobile device transmits a printer location request to the remote print service provider server);

	send the resource information (physical locations of local printers) to the mobile computing device (page 7, [0132] & page 12, [0222], lines 11-14: the remote print service provider server transmits information to the mobile device identifying physical locations of local printers with respect to the physical location of the mobile device).

Song does not explicitly disclose
	predict a future location of the mobile device based on first calendar data accessible at the mobile computing device. 

However, Rabel discloses 
circuitry (processor, page 4, [0051]) to:
access a request (request) for resource information (geographic data) from the mobile computing device (page 4, [0054]: communication interface of server receives data indicative of a request for geographic data corresponding  to a predicted location of a mobile device);
predict a future location of the mobile computing device based on first calendar data accessible at the mobile computing device (calendar entry) (page 4, [0053], lines 4-8: predict a future location of a 
determine (identify) resource information (geographic data) based on the predicted future location (predicted location of a mobile device) in response to the request (page 4, [0054], lines 4-5: identify geographic data corresponding to a predicted location of a mobile device); and
send the resource information to the mobile computing device (page 4, [0054], lines 6-7: send the geographic data to the mobile device).

It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the feature of Rabel to Song because Song discloses receiving local printers that are located within a predetermined parameter of the physical location of the mobile device from server (page 6, [0131-0132]) and Rabel further suggests predicting future location of a mobile device and receiving data associated with the future location of the mobile device/user from server (abstract).
One of ordinary skill in the art would be motivated to utilize the teachings of Rabel in the Song’s system in order to provide an efficient and convenience system to the users by providing information associated with a future location of the mobile device.

Song and Rabel do not explicitly disclose
	second calendar data accessible at a network location other than the mobile computing device and the resource database server.

However, Urasaki discloses, page 1, [0020], integrating public calendar with the user’s personal calendar.

predict a future location of the mobile device based on first calendar data accessible at the mobile computing device and second calendar data accessible at a network location other than the mobile computing device and the resource database server in Song and Rabel because Song and Rabel disclose determine location of a user device and determine resource associated with the location of the user device (Song: page 6, [0131]) and Urasaki further suggests determine calendars associated with the user’s personal calendar depending on the user’s physical location (page 2, [0019]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Urasaki in the Song and Rabel system in order to be able to predict user location accurately by retrieving plurality of calendars.

Regarding claim 22, Song, Rabel, and Urasaki disclose the resource database server described in claim 21.  Song, Rabel, and Urasaki further disclose
receive first calendar from the mobile computing device (Rabel: page 4, [0053], lines 4-8: predict a future location of a mobile device by analyzing indicators of a future location stored on the memory; page 2, [0029]: indicators includes a calendar entry).  Therefore, the limitations of claim 22 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

Regarding claim 23, Song, Rabel, and Urasaki disclose the resource database server described in claim 21.  Song, Rabel, and Urasaki further disclose
predict the future location of the mobile computing device in response to the request (Rabel: page 4, [0053], lines 4-8: the processor of the server predicts a future location of the mobile device).  

Regarding claim 25, Song, Rabel, and Urasaki disclose the resource database server described in claim 21.  Song, Rabel, and Urasaki further disclose 
analyze a historical activity pattern (historical travel records indicating a travel cycle) of a user of the mobile computing device stored on the resource database server to predict a future context of the mobile computing device (Rabel: page 4, [0053], lines 4-8: predict a future location of a mobile device by analyzing indicators of a future location stored on the memory; page 5, [0065], lines 7-11: historical travel records indicating a travel cycle are used for predicting locations).  Therefore, the limitations of claim 25 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

Regarding claim 26, Song, Rabel, and Urasaki disclose the resource database server described in claim 21.  Song, Rabel, and Urasaki further disclose 
analyze a data source (memory 301 of the mobile device) external to the resource database server to predict a future context of the mobile computing device (Rabel: page 5, [0056]: provide that indicators of a future location are stored on the memory of the mobile device; memory of the mobile device is an external resource to the server).  Therefore, the limitations of claim 26 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

Regarding claim 27, Song, Rabel, and Urasaki disclose the resource database server described in claim 21.  Song further discloses 
receive the resource information from a resource provider (printing system) (page 8, [0172], lines 17-20: the printer service provider server receives information from the printing system).

Regarding claims 32 and 39, the limitations of claims 32 and 39 are rejected in the analysis of claim 21 above and these claims are rejected on that basis.
	
Regarding claims 33-34, the limitations of claims 33-34 are rejected in the analysis of claims 22-23 respectively and these claims are rejected on that basis.

Regarding claims 36-38, the limitations of claims 36-38 are rejected in the analysis of claims 25-27 respectively and these claims are rejected on that basis.

Regarding claim 40, the limitations of claim 40 are rejected in the analysis of claim 22 above and this claim is rejected on that basis.

Regarding claim 41, Song, Rabel, and Urasaki disclose the method described in claim 39.  Song, Rabel, and Urasaki further disclose
analyzing at least one of a historical activity pattern of the mobile computing device or a data source external to the resource database server to predict a future context of the mobile computing device (Rabel: page 4, [0053], lines 4-8: predict a future location of a mobile device by analyzing indicators of a future location stored on the memory; page 5, [0065], lines 7-11: historical travel records indicating a travel cycle are used for predicting locations).  Therefore, the limitations of claim 41 are rejected in the analysis of claim 39 above, and the claim is rejected on that basis.

Regarding claim 42, Song, Rabel and Urasaki disclose the resource database server described in claim 21.  Song, Rabel, and Urasaki further disclose 
the second calendar data is associated with at least one of a public event calendar or an organizational event calendar accessible via a network (Urasaki: page 1, [0018]: calendar server maintains (or has access to) multiple public calendars).  Therefore, the limitations of claim 42 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song in view of Rabel and Urasaki, and further in view of Praun et al. (US 8,959,168 B2), hereinafter Praun.
Regarding claim 29, Song, Rabel, and Urasaki disclose the resource database server described in claim 21.  Song, Rabel, and Urasaki do not explicitly disclose 
determine a recommendation associated with the location, wherein the recommendation comprises a media content recommendation or a travel information recommendation; and
send the recommendation to the mobile computing device.

However, Praun discloses 
determine a recommendation associated with the location (weather forest information associated with the future location), wherein the recommendation comprises a media content recommendation or a travel information recommendation (Col. 7, lines 35-39: fetch weather forest information associated with the future location of the user); and
send the recommendation to the mobile computing device (Col. 9, lines 17-25: send a text message, email or push notification to the user’s mobile device that includes the weather forecast information).

It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the feature of Praun to Song, Rabel, and Urasaki because Song, Rabel, and 
One of ordinary skill in the art would be motivated to utilize the teachings of Praun in the Song, Rabel, and Urasaki system in order to provide an efficient and convenience system to the users by providing weather forest information associated with future location to the user.

Claims 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song in view of Rabel and Urasaki, and further in view of Burget et al. (US 8,291,235 B2), hereinafter Burget.
Regarding claim 30, Song, Rabel, and Urasaki disclose the resource database server described in claim 21.  Song, Rabel, and Urasaki do not explicitly disclose
send software usable by the mobile computing device to connect to the resource at the predicted future location.

However, Burget discloses
send software usable by the mobile computing device to connect to the resource at the predicted future location (Col. 3, lines 20-25: the printer server installs printer drivers associated with the printers connected to the network onto the clients).

It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the feature of Burget to Song, Rabel, and Urasaki because Song, Rabel, and Urasaki disclose receiving local printers that are located within a predetermined parameter of the 
One of ordinary skill in the art would be motivated to utilize the teachings of Burget in the Song, Rabel, and Urasaki system in order to allow the user to use the printers.

Regarding claim 31, Song, Rabel, Urasaki, and Burget disclose the resource database server described in claim 30.  Song, Rabel, Urasaki, and Burget further discloses  
to software includes a device driver for the resource (Burget: Col. 3, lines 20-25: the printer server installs printer drivers associated with the printers connected to the network onto the clients).  Therefore, the limitations of claim 31 are rejected in the analysis of claim 30 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blants (US 6,732,080 B1).  Electronic calendars deployed in mobile terminals synchronized with organizational calendars so as to coordinate the user’s personal mobility with an organization.
Fanty et al. (US 10,403,272 B1).  User contextual information can be used to determine which calendar to query; provide meeting information for multiple calendars, such as the end user’s personal calendar, a public or “group” calendar, and another user’s calendar.
Deng et al. (US 2012/0102415 A1).  Calendar user has a public calendar, a school calendar, a work calendar, and a person calendar in which a calendar entry is displayed ([0024]).
Winters. US 2010/0323715A1.  Predict future mobile device locations and using the predictive information to optimize mobile communications service parameters.
Armstrong et al. US 2005/0216602A1.  Install a printer driver for the selected printer on the user’s computer ([0004]).
Teraoaka et al. US 2003/0115302A1.  The server notifies the client computer of the download address of the optimum printer driver and transmits the optimum printer driver to the client computer ([0187]).
Bernheim Brush et al. US 2012/0158289A1.  Predict a future location of the mobile device based on location history.
Lee et al. US 2015/0065174A1.  Predict future location of the client device based on movement history of the client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





Kaylee Huang
03/27/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447